Citation Nr: 1618654	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for residuals, low back injury.  

2.  Entitlement to service connection for residuals, low back injury.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which found that there was new and material evidence presented to reopen the claim for service connection for residuals, low back injury, but denied service connection for residuals, low back injury.  The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, this issue is still in appellate status.  

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the electronic file (VBMS).  

The issue of entitlement to service connection for residuals, low back injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.  



FINDINGS OF FACT

1.  Service connection for residuals, low back injury, was denied by rating decision of December 2007.  The Veteran was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision within one year of the December 2007 notice of the denial.  
 
2.  Evidence received subsequent to the December 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for residuals, low back injury.  


CONCLUSIONS OF LAW

1.  The December 2007 RO decision which denied service connection for residuals, low back injury is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a) , 20.302(a), 20.1103 (2015). 
 
2.  Evidence submitted subsequent to the December 2007 denial of service connection for residuals, low back injury, is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) , 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 


New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence. See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 , 20.1105 (2014).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brow, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

The Veteran's claim for service connection for residuals, low back injury, was denied by rating decision of December 2007.  In that decision, the RO found current evidence of low back pain, but no evidence establishing that the current symptoms began during active duty.  The alleged back injury was not shown in service treatment records.  

The Veteran was notified of the denial of service connection in a letter of December 2007 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between December 2007 and December 2008, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b)  requires that any subsequent decision based on such evidence relate back to the original claim).  The December 2007 rating decision therefore became final.  

The Veteran filed a claim in September 2009 to reopen the claim for service connection for residuals, low back injury.  A May 2010 rating decision continued to deny the claim.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claim for service connection for residuals, low back injury.  

The evidence received since the December 2007 rating decision included duplicate service treatment records, VA outpatient treatment reports of the Veteran's treatment for low back pain, private orthopaedic records showing treatment for low back pain, and testimony from a Travel Board hearing before the undersigned VLJ held in March 2016.  

Service treatment records are duplicates of already submitted and reviewed records. These records, which were available when the claim was previously denied in December 2007, are not new to the instant claim.  

VA treatment records reflect treatment of the claimed condition.  Private medical evidence also shows ongoing treatment for low back pain.   

Finally, the Travel Board hearing of March 2016 is new and material evidence.  The Veteran provided hearing testimony in connection with the claim.  Specifically, he testified that although his claim was previously denied because of no evidence of low back disorder in service, he has had low back complaints chronically since service.  He submitted a service treatment record previously presented to VA, which indicated, in pertinent part that he went on sick call in Vietnam in 1968 after he pulled a muscle lifting heavy boxes.  The report showed this occurred and that he was treated with muscle relaxants.  The evidence is new because the Veteran's testimony was not previously before decisionmakers.  The hearing testimony is also material because his explanation of his back injury would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, the records would at least trigger the Secretary's duty to assist by providing an additional medical opinion.  Therefore, the Veteran's hearing testimony is new and material. 

The Court interprets the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

Therefore, since the Board finds the Veteran's March 2016 Travel Board hearing testimony to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review.  


ORDER

New and material evidence to reopen the claim for service connection for residuals, low back injury, having been received, the claim, to this extent, is granted.  


REMAND

Further development is necessary in this case. 

At the outset, the issue of service connection for residuals, low back injury, has been reopened.  This issue is now to be reviewed on a de novo basis.  

The Veteran claims that he sustained a low back injury in service and that he has had the residuals thereof since that time.  

It is important to note that there is medical evidence in the Veteran's service treatment records, indicating that he pulled a muscle while lifting boxes in service.  He also testified as to his low back injury during his March 2016 Travel Board hearing.  During that hearing, he specifically stated that he was placed on bedrest for 48 hours and was treated with pain medication.  He also indicated that he was not further treated for the condition because he was released from service within 4 months of the injury.  He was treated after service for the low back complaints and that doctor has since died and his records are not available.  Further review of his service treatment records shows that upon service discharge, his Report of Medical History indicates that the Veteran answered "yes" when asked if he ever had or now had back trouble of any kind.  The separation examiner did not specifically address that report made by the Veteran.  

At the March 2016 Travel Board hearing, the Veteran also testified that he was in receipt of Social Security disability benefits.  He maintained that his records show his limited work experience from shortly after service because he was unable to work at that time.  The Social Security Administration (SSA) was contacted in June 2012, and no records or response as to whether any records exist has been provided to VA.  

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit  held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, it is not clear whether the Veteran is in receipt of Social Security disability benefits for his claimed low back disorder or in connection with other disabilities.  Since the potential relevancy of the SSA decision and the records it considered cannot be ignored, these records are necessary for review before a decision may be made regarding his claim.  

Additionally, the Veteran underwent VA examination in July 2011.  In that examination, the examiner did not address that the Veteran had been diagnosed with degenerative disc disease, that the Veteran had an August 2008 CT scan which showed lumbar radiculopathy, nor that his STRs show that although he was seen only once for his low back complaints and given medication, he did address the history of a spinal disorder four months later indicating "yes" when asked if he had back trouble.  Considering that the examiner did not address these issues, and that the Veteran states that his SSA disability records are reflective of low back complaints early after service, the July 2011 VA examination report does not contain sufficient detail and is found to be inadequate.  38 C.F.R. § 4.2 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA or non-VA treatment records not a part of the record when the claims file was last reviewed.  
 
2.  Obtain a copy of the decision and records considered by the Social Security Administration  in making its decision for Social Security disability benefits.  Also obtain a record of the Veteran's complete SSA earnings since 1968.  Any negative response should be included with the claims file.  
 
3.  Following completion of the above, the AOJ should arrange for an appropriate VA examination to determine the nature and etiology of the Veteran's residuals, low back injury.  All indicated studies should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed residuals, low back injury, had their onset or are due to low back injury occurring during his active duty service or are otherwise related to military service.   

The claims file must be made available to the examiner for review, to include the Veteran's Travel Board testimony, August 2008 CT scan of the low back, Report of Medical History taken on separation examination in December 1968, any pertinent SSA disability and earnings records, and any other evidence that may be submitted in connection with the claim.  The examiner should indicate in his/her report whether or not the claims file (VBMS) was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


